Citation Nr: 1030234	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  01-09 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of myocardial 
infarction, claimed as secondary to service-connected 
thrombophlebitis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to June 1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the Veteran's claim of entitlement to service 
connection for residuals of myocardial infarction, claimed as 
secondary to service-connected thrombophlebitis of the left lower 
extremity.  

The Veteran appeared at the RO to present oral testimony in 
support of his claim at a December 2001 videoconference hearing 
before the Board.  The transcript of this hearing was duly 
obtained and associated with the Veteran's claims file for review 
by the Board.  The Board notes that the Veterans Law Judge who 
presided over this hearing is no longer employed at the Board.  
Pursuant to 38 C.F.R. § 20.707, the Veterans Law Judge who 
conducts a hearing shall participate in the final determination 
of the claim.  Accordingly, the Veteran was sent correspondence 
in September 2006 to inquire whether he desired a new hearing 
before a different Veterans Law Judge.  In pertinent part, this 
correspondence noted that if the Veteran did not respond within 
30 days from the date of this letter, it would be assumed he did 
not want an additional hearing.  As no timely response was 
received from the Veteran, the Board deemed his request for a new 
Board hearing to have been withdrawn.

During the course of the appeal, the case was remanded for 
additional evidentiary and procedural development in July 2003.  
The Board's prior adjudication of the issue on appeal in 
September 2004 was vacated by the United States Court of Appeals 
for Veterans Claims (Court) in January 2006, pursuant to a joint 
motion by the Secretary of VA and the appellant.  Thereafter, the 
Board remanded the case to the RO in December 2006, for 
development consistent with the Court's January 2006 remand.  
This included providing the Veteran with a new VA medical 
examination to obtain an opinion addressing the issue of whether 
or not there was 


aggravation of the myocardial infarction residuals by the 
service-connected thrombophlebitis of the left lower extremity.  
The Board notes that the RO provided the requested examination in 
June 2008, which fully complied with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The denial of 
service connection for residuals of myocardial infarction was 
confirmed in a July 2009 rating decision/supplemental statement 
of the case and the matter was thereafter returned to the Board 
in November 2009.  The Veteran now continues his appeal.
     
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).


FINDINGS OF FACT

The Veteran's chronic heart disease (to include residuals of 
myocardial infarction) did not have its onset during active 
military service and is not secondary to, or otherwise 
permanently worsened by, his service-connected thrombophlebitis 
of the left lower extremity.


CONCLUSION OF LAW

Chronic heart disease (to include residuals of myocardial 
infarction) was not incurred, nor is it presumed to have been 
incurred in, or aggravated by active duty, and is not proximately 
due to, or aggravated by, a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2009).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application that was filed in September 1999, prior to 
enactment of the VCAA.  Ultimately, VCAA notice letters 
addressing the applicability of the VCAA to the service 
connection claim at issue and of VA's obligations to the Veteran 
in developing the claim were dispatched to the Veteran in January 
2007 and May 2007, which collectively address the issue on appeal 
and satisfy the above-described mandates, as well as the 
requirements that the Veteran be informed of how VA calculates 
degree of disability and assigns an effective date for the 
disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that there is a defect in the 
timing of the notice as the January 2007 and May 2007 notice 
letters obviously did not precede the initial adjudication of the 
Veteran's claim in July 2001, the later notice was followed by a 
subsequent readjudications via multiple rating 
decisions/supplemental statements of the case, most recently in 
July 2009, thereby curing the defective notice error.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
Furthermore, neither the Veteran nor his representative have made 
any assertion that there has been any defect in the timing or 
content of the VCAA notification letters associated with this 
claim.

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and 
relevant post-service VA and private medical records for the 
period spanning 1963 - 2009 have been obtained and associated 
with the claims file.  In any case, the Veteran has not indicated 
that there are any outstanding relevant post-service medical 
records or other pertinent evidence that must be considered in 
this current appeal with respect to the issue decided on the 
merits herein.  The Veteran was also afforded VA nexus opinions 
and examinations in May 2000, March 2004, and June 2008, which 
specifically address the relationship between his history of 
myocardial infarction and service-connected thrombophlebitis.  
Furthermore, the opinions included adequate discussion of the 
opinion examiner's clinical observations and a rationale to 
support its findings and conclusions within the context of the 
Veteran's relevant clinical history as contained within his 
claims file.  Thus, the May 2000, March 2004, and June 2008 nexus 
opinions and medical examinations are deemed to be adequate for 
adjudication purposes for the matter at issue.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claim decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for residuals of myocardial 
infarction, claimed as secondary to service-connected 
thrombophlebitis of the left lower extremity.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2009)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of abnormality of heart action or elevated 
blood pressure readings in service will permit service connection 
for heart disease, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  The more liberal 
version of the law as it existed during the pendency of this 
current appeal also provides that aggravation of a nonservice-
connected disability by a service-connected disability creates 
entitlement to service connection for the amount of disability 
over and above that existing before the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Although this theory of 
service connection was eventually added to VA regulations in 38 
C.F.R. § 3.310(b), the standard contained in the revised 
regulation is more exacting than the interpretation of the law in 
Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the more 
liberal interpretation contained in Allen will be applied in the 
present claim.

The Veteran's sole service-connected disability at the present 
time is thrombophlebitis of his left lower extremity, rated 60 
percent disabling.  

The Veteran's service and post-service private and VA medical 
records essentially show no pertinent findings with respect to 
onset of any chronic heart disease until February - March 1998, 
when the clinical evidence shows that the Veteran was 
hospitalized and treated for recent myocardial infarctions times 
two; severe coronary artery disease; severe mitral regurgitation; 
aortic insufficiency and mild tricuspid insufficiency.  He 
underwent surgery for mitral valve replacement, placement of two 
coronary artery stents, and coronary artery bypass grafting.  

In a letter dated August 1999, the Veteran's daughter, who is a 
registered nurse,  expressed her essential opinion that a blood 
clot associated with the Veteran's service-connected 
thrombophlebitis of the left leg had broken loose, entered into 
his coronary artery, and caused the myocardial infarctions 
sustained by the Veteran.

In the report of a May 2000 VA examination, the examining 
physician found no evidence of active myocardial infarction 
residuals.  The examiner stated that opinions rendered by the 
registered nurse (who was the Veteran's daughter), suggesting a 
causal relationship between the Veteran's service-connected 
thrombophlebitis of the left leg and his myocardial infarctions 
were incorrect, as venous clots associated with thrombophlebitis 
of the lower extremities move only through the veins and may 
ultimately end up in the pulmonary circulation, which could cause 
a pulmonary embolism and death, but cannot transit into the 
coronary arteries due to the separation between venous blood and 
arterial blood by the walls of the heart chambers.  The only 
exception to this rule is when there are heart wall defects or 
shunts that would allow for the possibility of a thrombophlebitic 
venous clot to enter the coronary arteries.  However, the 
examining physician ruled out this possibility, stating that 
contrast testing and an echocardiogram performed on the Veteran 
revealed no heart wall defects that could allow a 
thrombophlebitic venous clot to enter his coronary arteries and 
produce a myocardial infarction.  

At a December 2001 videoconference hearing before the Board, the 
Veteran presented his basic assertion that a causal relationship 
existed between his service- connected thrombophlebitis of the 
left leg and his history of myocardial infarctions.

A March 2004 VA examination report undertaken by a board-
certified specialist in cardiology shows the medical examiner 
reviewed the Veteran's claims file.  An objective examination 
revealed the diagnoses of coronary artery disease; atrial 
fibrillation; hyperlipidemia and history of thrombophlebitis.  
Following a review of the examination findings and claims file, 
the medical specialist in cardiology opined that it is highly 
unlikely that the Veteran's coronary artery disease and coronary 
artery bypass grafting/mitral valve replacement are directly 
caused by his service-connected thrombophlebitis of the left 
lower extremity.  Rather, the medical specialist essentially 
opined that the Veteran's underlying co-morbidities contributed 
to coronary artery disease.

The report of a June 2008 VA medical examination shows that the 
Veteran was diagnosed with coronary artery disease, atrial 
fibrillation, hyperlipidemia, and thrombophlebitis.  Following 
review of the Veteran's claims file, the examining physician 
expressed his concurrence with prior medical opinions finding no 
direct causal relationship between the Veteran's myocardial 
infarction and his service-connected thrombophlebitis, and 
further stated that in her opinion it was not likely that the 
thrombophlebitis aggravated the Veteran's current cardiovascular 
disease as thrombophlebitis is not a clinically recognized cause 
of aggravation of coronary artery disease, heart disease atrial 
fibrillation, myocardial infarction, or any other cardiac 
disability or impairment.

The Board has considered the clinical evidence described above 
and finds that the evidence against the Veteran's claim outweighs 
the evidence in support of the Veteran's claim, such that his 
appeal must be denied.  Specifically, the opinions of the 
physicians, including a board-certified cardiologist, which found 
no relationship whatsoever between the Veteran's cardiovascular 
disease and his service-connected thrombophlebitis, have far 
greater probative weight than the opinion of a registered nurse 
asserting that such a relationship exists, by dint of the opining 
physicians' medical expertise, training, and qualifications with 
respect to this issue.  Furthermore, to the extent that the 
Veteran himself asserts that such a relationship exists, based 
solely on his own personal knowledge of medicine and his medical 
condition and history, the Board notes that the claims file 
indicates his vocation was in construction prior to retiring.  
Therefore, as he lacks formal medical training, he does not have 
the requisite accreditation and expertise to provide medical 
commentary or opinion regarding matters of clinical diagnosis and 
etiology.  His statements in this regard are thus entitled to no 
probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board concludes that the weight of the objective medical 
evidence does not support the finding that there exists an 
etiological or aggravatory relationship between the Veteran's 
cardiovascular disease and his service-connected thrombophlebitis 
of the left lower extremity.  His claim for service connection 
for residuals of myocardial infarction, to include a claim of 
myocardial infarction residuals secondary to service-connected 
thrombophlebitis of the left lower extremity, must therefore be 
denied.  

To the extent that the Veteran has argued that the examinations 
performed by VA with respect to his claim have been cursory, 
inadequate, and flawed, such that a remand is warranted for a new 
examination or, in the alternative, for an opinion from an 
independent medical examiner, the Board finds no basis to support 
these assertions.  A review of the medical evidence considered in 
the adjudication of this claim shows that the examinations were 
conducted professionally with the Veteran's claims file present 
for the examiners' review, and that the examiners considered his 
relevant clinical history and supported their clinical findings, 
conclusions, and opinions with adequate discussion and provided a 
rationale to support them.  No malfeasance on their part is 
indicated in the record, and no defects in the conduct of the 
examinations themselves have been demonstrated.  Therefore, the 
Board finds none of the evidentiary shortcomings alleged by the 
appellant to exist, and thus concludes that there is no reason to 
warrant remanding the case for corrective development.

In a June 2004 statement from the Veteran and his daughter, the 
registered nurse, they contended that unless it could be proven 
with 100 percent certainty that there is no possible way that the 
Veteran's service-connected thrombophlebitis of the left lower 
extremity caused his myocardial infarctions, that service 
connection should be granted for residuals of myocardial 
infarctions based on reasonable doubt.  In this regard, the Board 
finds that this is an incorrect statement of the applicable 
evidentiary standard for the Veteran to prevail in his appeal.  
The applicable law, regulations, and caselaw, as respectively 
stated in 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), provide 
that when the evidence in a case is approximately balanced 
regarding the merits of the claim, with evidence both in favor of 
the claim and against the claim in a state of relative equipoise 
to each other, the "benefit-of-the-doubt doctrine" allows VA to 
find in favor of the Veteran's claim.   Because the evidence in 
this case is not approximately balanced, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection for 
residuals of myocardial infarction must be denied.  

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of myocardial infarction, to 
include a claim of myocardial infarction residuals secondary to 
service-connected thrombophlebitis of the left lower extremity, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


